            Case 2:19-cv-01228-JAD-VCF Document 37 Filed 10/06/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      BRADLEY FISCHER, an individual,
4
                            Plaintiff,
5                                                           2:19-cv-01228-JAD-VCF
      vs.                                                   ORDER
6     THE HOME DEPOT, and DOES I through X,
      inclusive, and ROE CORPORATIONS I through
7
      X, inclusive,
8                           Defendant.
9           Before the court is the Notice of Settlement (ECF NO. 36).
10          Accordingly,
11          IT IS HEREBY ORDERED that a telephonic hearing on the Notice of Settlement (ECF NO. 36)
12   is scheduled for 1:00 PM, October 28, 2020.
13          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
14   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
15   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
16   proceedings is prohibited.
17          The hearing will be vacated upon the filing of the proposed stipulation and order for dismissal.
18

19          DATED this 6thth day of October, 2020.
20                                                                _________________________
                                                                  CAM FERENBACH
21                                                                UNITED STATES MAGISTRATE JUDGE

22

23

24

25
